UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1407



SERKALEM TEFERI MEKONIN,

                                                         Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                         Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-079-669)


Submitted: November 10, 2004              Decided:   January 12, 2005


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


James A. Roberts, LAW OFFICE OF JAMES A. ROBERTS, Falls Church,
Virginia, for Petitioner.    Peter D. Keisler, Assistant Attorney
General, Earle B. Wilson, Anthony W. Norwood, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Serkalem     Teferi    Mekonin,      a    native    and     citizen   of

Ethiopia,     petitions      for    review    of   an   order    of   the   Board    of

Immigration      Appeals     (Board)       affirming,     without       opinion,    the

Immigration Judge’s (IJ) denial of her application for asylum and

withholding of removal.

              Because the Board affirmed under its streamlined process,

the IJ’s decision is the final agency determination. See Camara v.

Ashcroft, 378 F.3d 361, 366 (4th Cir. 2004).                  A determination that

an alien is not eligible for asylum must be upheld unless that

determination        is    “manifestly       contrary    to     law.”       8   U.S.C.

§ 1252(b)(4)(C) (2000).            We will reverse only “if ‘the evidence

presented was so compelling that no reasonable factfinder could

fail to find the requisite fear of persecution.’”                 Rusu v. INS, 296

F.3d 316, 325 n.14 (4th Cir. 2002) (quoting Huaman-Cornelio v. BIA,

979   F.2d    995,   999    (4th    Cir.   1992)    (internal     quotation     marks

omitted)).      We have reviewed the evidence of record and conclude

that Mekonin fails to show            that the evidence compels a contrary

result.      Accordingly, we cannot grant the relief Mekonin seeks.

              Next, we uphold the IJ’s denial of Mekonin’s application

for withholding of removal.                The standard for withholding of

removal is “more stringent than that for asylum eligibility.”

Chen v. INS, 195 F.3d 198, 205 (4th Cir. 1999).                   An applicant for

withholding must demonstrate a clear probability of persecution.


                                       - 2 -
INS v. Cardoza-Fonseca, 480 U.S. 421, 430 (1987).             As Mekonin

failed to establish refugee status, she cannot satisfy the higher

standard necessary for withholding.

          Accordingly,   we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.


                                                        PETITION DENIED




                                - 3 -